         Case 1:20-cv-00621-BAH Document 8-1 Filed 03/31/20 Page 1 of 2

                                        THE LAW OFFICE OF
                               JOSHUA M. AMBUSH, LLC
                    106 OLD COURT ROAD, SUITE 303, BALTIMORE, MARYLAND 21208
                              TEL: 410-484-2070 FAX: 410-484-9330
                                   jambush@ambushlaw.com

                                           March 31, 2020

Ms. Angela D. Caesar, Clerk of the Court
United States District Court for the District of Columbia
333 Constitution Avenue, N.W.
Washington, D.C. 20001

Via electronic filing & hand delivery

       Re:     Ackley et al., v. Islamic Republic of Iran
               Civil Action No. 1:20-cv-621-BAH
               Request for Service of Process on Defendant Islamic Republic of Iran Pursuant to
               28 U.S.C. § 1608(a)(3).

Dear Ms. Caesar:

        In connection with the above-captioned case, I am writing to request service by the Clerk
of the Court of the Complaint, Summons, and Notice of Suit in this case, pursuant to 28 U.S.C. §
1608(a)(3), on defendant the Islamic Republic of Iran.

       I am enclosing a copy of the Affidavit Requesting Foreign Mailing and a copy of the Notice
of Electronic Filing.

       For purposes of service, the above named defendant is considered the “foreign state” of the
Islamic Republic of Iran under 28 U.S.C. §1608(a).

         This case was brought under 28 U.S.C. § 1605A against the defendant for material support
of terrorism in the Khobar Towers bombing in Saudi Arabia. Because this case is governed by the
Foreign Sovereign Immunities Act, service of the Complaint, Summons, and Notice of Suit must
be made by attempting those methods listed in 28 U.S.C. § 1608(a)(1)-(4) in the order that they
are listed in the statute. Service on Iran cannot be made pursuant to subsections (a)(1) or (a)(2) of
Section 1608 because Iran has not entered into any special agreement regarding service with
plaintiffs and because Iran is not a signatory to any applicable international agreement regarding
service.

        Section 1608(a)(3) of the FSIA requires a copy of the Complaint, Summons, and Notice of
Suit to be sent, with translations of each into the official language of the foreign state, by any form
of mail requiring a signed receipt, to be addressed and dispatched by the Clerk of the Court to the
head of the ministry of foreign affairs of the foreign state.

       Please find enclosed the Complaint, Summons, Notice of Suit, with certified translations
into Farsi of each, and a copy of the Foreign Sovereign Immunities Act. Please effect service on
defendant Iran through Federal Express, using the enclosed Federal Express International Air
         Case 1:20-cv-00621-BAH Document 8-1 Filed 03/31/20 Page 2 of 2




Waybill. Please use my Federal Express account number, 485161325. The waybill is blank
except for my Payer Account Number.

        The pre-addressed envelope is attached for your processing. Please send the package to
the defendant at the following address:

               Mohammad Javad Zarif, Minister of Foreign Affairs
               Islamic Republic of Iran
               Ministry of Foreign Affairs
               Imam Khomeini Street
               Imam Khomeini Square
               Tehran, Iran 1136914811


       Thank you for your assistance in this matter. Please do not hesitate to contact me with any
questions.

                                     Sincerely,


                                     /s/ Joshua M. Ambush


                                     Joshua M. Ambush

JMA/sg
Enclosures




                                                  2
